HENRIOD, Justice
(concurring and dissenting) .
I concur in everything in the main opinion save reversal of the custody award, which I think should be sustained.
The main opinion departs from the “infallibility” rule that the arbiter of the facts, seeing the demeanor and testimony of the parties and what not, should be hon*151ored by paying homage to his Solomonic conclusion. It also recites facts more favorable to Nicole, who lost, which the book says we should not do.
It appears that this is one of that myriad of cases where the parties, not caring any more about each other, put a child, as a pawn on the chessboard of life, to suffer the inevitability of certain disadvantage in life, by the King or Queen, — where, in domestic encounters, both usually are checkmated in violation of the rules.
The evidence in this case being a bit more in consonance with a conclusion that a child might better be served by an irresponsible person rather than by an irresponsible sex problem, I think the trial court did not err by letting the father take a try at helping the unfortunate child,— rather than have it grow up, perhaps, in a room adjacent to a mother sleeping not with the child, but with an illicit lover, who probably would not be terribly interested in saving such child from want or lack of attention, or some kind of elementary immorality. I say this, knowing that people are so negative in their thinking and their passions, as to use a small child to punish one to whom he or she has said “I do, until death do we part.” I am constrained to believe that in this case the love for a child is being employed as a faint disguise to conceal the real fact: to vent a spleen and in furtherance thereof, to inflict a rather severe and unusual punishment on one party to an erstwhile happy marriage, by a deliberate effort to remove the child from the jurisdiction and any opportunity to visit by taking this child to a place beyond the father’s reach. I am convinced that spite permeates this case and that the main opinion does not tend to ameliorate it, but unwittingly tends to and does promote it.